NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

       WARNER CHILCOTT COMPANY, LLC,
               Plaintiff-Appellee,

                           v.

 LUPIN LTD., LUPIN PHARMACEUTICALS, INC.,
 AMNEAL PHARMACEUTICALS OF NY, LLC, AND
     AMNEAL PHARMACEUTICALS, LLC,
             Defendants-Appellants.
             ______________________

                   2014-1262, -1273
                ______________________

    Appeals from the United States District Court for the
District of New Jersey in Nos. 3:11-cv-05048-JAP-TJB
and 3:12-cv-02928-JAP-TJB, Judge Joel A. Pisano.
                ______________________

               Decided: October 22, 2014
                ______________________

    GEORGE F. PAPPAS, Covington & Burling LLP, of
Washington, DC, argued for plaintiff-appellee. With him
on the brief were JEFFREY B. ELIKAN, BENJAMIN C. BLOCK,
ERIC R. SONNENSCHEIN, and JEREMY D. COBB. Of counsel
was MICHELLE L. MORIN, of Redwood Shores, California.

    ROBERT F. GREEN, Leydig, Voit & Mayer, Ltd., of Chi-
cago, Illinois, argued for defendants-appellants, Lupin
2               WARNER CHILCOTT COMPANY, LLC   v. LUPIN LTD.



Ltd., et al. With him on the brief were CARYN C. BORG-
BREEN, JESSICA M. TYRUS, and MARC R. WEZOWSKI, of
Chicago, Illinois, and JAMAICA P. SZELIGA, of Washington,
DC. On the brief for defendants-appellants Amneal
Pharmaceuticals of New York, LLC, et al., was PAUL H.
KOCHANSKI, Lerner, David, Littenberg, Krumholz &
Mentlik, LLP, of Westfield, New Jersey.
                   ______________________

    Before LOURIE, PLAGER, and WALLACH, Circuit Judges.
LOURIE, Circuit Judge.
    Lupin Ltd., Lupin Pharmaceuticals, Inc., Amneal
Pharmaceuticals, LLC, and Amneal Pharmaceuticals of
New York, LLC (collectively, the “Defendants”) appeal
from the decision of the United States District Court for
the District of New Jersey, which held that claims 1–9
(“the asserted claims”) of U.S. Patent 7,704,984 (the “’984
patent”) were not invalid for obviousness under 35 U.S.C.
§ 103(a) (2006). See Warner Chilcott Co. v. Lupin Ltd.,
No. 3:11-CV-05048, 2014 WL 202659 (D.N.J. Jan. 17,
2014).
     Warner Chilcott Co., LLC (“Warner”) owns the ’984
patent, which is directed to a method of contraception and
covers the administration of Warner’s oral contraceptive
drug product, Lo Loestrin® Fe (“Lo Loestrin”). The De-
fendants submitted Abbreviated New Drug Application
filings to the U.S. Food and Drug Administration for
approval to engage in the commercial manufacture, use,
or sale of generic versions of Lo Loestrin. Warner then
brought actions against the Defendants for infringement
of the asserted claims under 35 U.S.C. § 271(e)(2)(A) and
the actions were consolidated into the case now before us
on appeal.
    Before the district court, the Defendants stipulated to
infringement of all of the asserted claims, but challenged
the validity of those claims on the ground of obviousness.
 WARNER CHILCOTT COMPANY, LLC   v. LUPIN LTD.            3



Warner Chilcott, 2014 WL 202659, at *1–2. The district
court held a bench trial from October 7, 2013 through
October 17, 2013 on the issue of obviousness. Id. at *1.
In a detailed opinion issued on January 17, 2014, the
district court held that the Defendants failed to prove by
clear and convincing evidence that the asserted claims of
the ’984 patent would have been obvious. Id. at *11, *23.
The court then entered final judgment of infringement in
favor of Warner. See Warner Chilcott Co. v. Lupin Ltd.,
No. 3:11-CV-05048 (D.N.J. Jan. 17, 2014), ECF No. 135.
The Defendants timely appealed, and we have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(1).
    Having considered all of the Defendants’ arguments
on appeal and found them unpersuasive, we conclude that
on the basis of and for the reasons stated in the district
court’s thorough opinion none of the asserted claims of the
’984 patent was shown to be invalid for obviousness. We
therefore affirm the judgment of the district court.
                      AFFIRMED